DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2015-164165, IDS reference of record, hereinafter Masato) in view of Olsen (USPGPUB DOCUMENT: 20170345744, hereinafter Olsen) and Otake (USPGPUB DOCUMENT: 20180282494, hereinafter Otake).


Re claim 1 Masato discloses in Fig 1, see modified figure in office action, a semiconductor device comprising: a heat sink(3c of 3)[0102] (heat block may be interpreted as a heat sink);

mold resin(5)[0102] that is provided on the heat sink(3c of 3)[0102] so as to cover a part of the lead(3a/3b of 3)[0102], the wire(7)[0102], and the semiconductor chip(2)[0102] and has a glass transition temperature of 195 °C or more (195 degrees C or more)[0023],
the fixing material(4)[0102] is solder or sintered silver (sintering silver)[0014], 

Masato does not specifically teach wherein roughened plating having a surface roughness of RMS = 150 nm or more is provided on a surface overlapping the mold resin(5)[0102] in the heat sink(3c of 3)[0102] and a surface overlapping the mold resin(5)[0102] in the lead(3a/3b of 3)[0102] and a water absorption rate of the mold resin(5)[0102] is 0.24% or less.

Olsen discloses in Fig 2 a semiconductor device comprising: wherein roughened plating having a surface roughness of RMS = 150 nm or more (0.3um)[0033] is provided on a surface overlapping the mold resin(215)[0050] in the heat sink(213)[0050]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Olsent to the teachings of Masato in order to have attachment of the heat spreader and improve the adhesion of the mold compound [0030, 0048].  In doing so, wherein roughened plating having a surface 

Masato and Olsen do not specifically teach wherein a water absorption rate of the mold resin(5)[0102] is 0.24% or less.

Otake disclose wherein a water absorption rate of the mold resin(Resin in Example 3)[Table 3] is 0.24% or less (0.21%).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Otake to the teachings of Masato in order to avoid problems of moldability and heat resistance as taught by Otake [0096]






    PNG
    media_image1.png
    371
    849
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2015-164165, IDS reference of record, hereinafter Masato) and Olsen (USPGPUB DOCUMENT: 20170345744, hereinafter Olsen) and Otake (USPGPUB DOCUMENT: 20180282494, hereinafter Otake) in view of Tsurume (USPGPUB DOCUMENT: 20070052088, hereinafter Tsurume).

Re claim 5 Masato Olsen and Otake disclose the semiconductor device according to claim 1


Masato Olsen and Otake do not disclose wherein the heat sink is formed of a material having a thermal conductivity of 200 W/mK or more

Tsurume discloses wherein the heat sink is formed of a material having a thermal conductivity of 200 W/mK or more (claim 14)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Tsurume to the teachings of Masato in order to avoid problems are caused by accumulation of heat that is generated from an integrated circuit as taught by Tsurume [0006]




Claim Objections

Claim 2 (and dependent claims 7-10) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 would be allowable based on the following limitation:  wherein a surface roughness of the roughened plating is RMS = 250 nm or less


Claim 3 (and dependent claims 11-13) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable based on the following limitation:  
wherein the semiconductor chip is formed of a wide bandgap semiconductor material, and a thermal decomposition starting temperature of the mold resin is 300 °C or more.



Claim 4 (and dependent claims 14-15) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 would be allowable based on the following limitation:  
wherein materials of the heat sink and the lead are copper, copper molybdenum alloy, copper tungsten alloy, or aluminum, and a coefficient of linear expansion of the mold resin is in a range of 9 to 19 ppm.


Claim 6  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable based on the following limitation:  
wherein grooves extending so as to surround the semiconductor chip(2)[0102] are provided at four corners of the surface of the heat sink(3c of 3)[0102].



Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 would be allowable based on the following limitation:  wherein grooves extending so as to surround the semiconductor chip are provided at four corners of the surface of the heat sink.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819